Exhibit 10.6

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS. OMITTED INFORMATION HAS BEEN REPLACED BY [*].

 

DOLBY SYSTEM

LICENSE AGREEMENT

 

BETWEEN

 

Dolby Laboratories Licensing Corporation (“Licensor”)

of 100 Potrero Avenue

San Francisco, CA 94103-4813

United States of America

telephone:     (415) 558-0200

facsimile:      (415) 863-1373

      and       

InterVideo, Inc.

(“Licensee”)

of 47350 Fremont Blvd.

Fremont, CA 94538

United States

telephone:     (510) 651-0888

facsimile:      (510) 651-8808

 

EFFECTIVE DATE:  

20 May 2004

--------------------------------------------------------------------------------

AGREEMENT NO:  

10165

--------------------------------------------------------------------------------

 

Licensor’s bank and account number for wire transfer of payments:

 

Bank:    Wells Fargo Bank Address:    464 California Street, San Francisco, CA
94104 U.S.A. Account Name:    Dolby Laboratories Licensing Corporation
Account Number:    [*] ABA Number:    [*]

 

AGREED:

 

ON BEHALF OF LICENSOR    ON BEHALF OF LICENSEE Signature:    /s/ Gretchen K.
LiKander    Signature:    /s/ Randall I. Bambrough Name:    Gretchen K. LiKander
   Name:    Randall I. Bambrough Authorized representative    Authorized
representative Title:    Manager, IP Licensing    Title:    CFO Place:    San
Francisco, CA    Place:    Fremont, CA Date:    20 May 2004    Date:    4/20/04



--------------------------------------------------------------------------------

InterVideo, Inc.   2

 

 

TABLE OF CONTENTS

 

TITLE PAGE AND SIGNATURE BLOCK

   1

INTRODUCTION

   4

MAIN DEFINITIONS

   4

Approved Interface Product

   4

Audio Technology

   4

Commercialize or Commercialization

   4

Confidential Information

   4

Development Kit

   4

Disabled Product

   4

Dolby Intellectual Property

   4

Trademarks and System Designators

   4

Licensed Technology

   4

Know-How

   4

Show-How

   4

Copyrighted Works

   5

Patents

   5

Effective Date

   5

Licensed Product

   5

Approved

   5

Implementation

   5

Private Label

   5

Software

   5

Consumer Electronics

   5

Make or Made

   5

Parties

   5

Licensor

   6

Licensee

   6

Plug-in

   6

Prototype

   6

Qualified Recipients

   6

Qualified Supplier

   6

Sell or Sold

   6

Spare Part

   6

Testing

   6

Update

   6

Work Made for Hire Relationship

   6

DOLBY INTELLECTUAL PROPERTY LICENSES

   6

Audio Technology

   6

Licensed Trademark

   6

Sub-license

   6

DEVELOPMENT PROGRAM

   6

Deliverables and Initial Fee

   7

Prototype Development

   7

Integration of Implementations

   7

Prototype Testing

   7

Modifications

   7

COMMERCIALIZATION

   7

Product Support

   7

End-User Products

   7

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   3

 

 

Approved Interface Products

   7

Referrals

   8

Standardization and Quality

   8

Trademark Usage

   8

Trial Software

   8

Software Security

   8

Private Label Licensed Products

   8

Notices and Markings

   8

REPORTS AND PAYMENTS

   8

Quarterly Reports

   8

Royalty Payments

   9

Non-Patent Country

   9

Books and Records

   9

Willful Failure to Provide Reports or Under Reporting

   10

TERM, TERMINATION AND LICENSOR RIGHTS

   10

Expiration

   10

Default and Termination

   10

Bankruptcy

   10

Duty to Return or Destroy

   10

Effect of Termination

   10

Use by a Subsidiary

   11

REPRESENTATIONS AND WARRANTIES

   11

CONFIDENTIALITY

   12

GENERAL TERMS

   13

APPENDIX A: SCHEDULE OF PATENTS

    

APPENDIX B: TABLE OF CONTENTS FOR DEVELOPMENT KIT

    

APPENDIX C: SCHEDULE OF TRADEMARKS

    

APPENDIX D: SCHEDULE OF NOTICES

    

APPENDIX E: SCHEDULE OF ROYALTIES

    

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   4

 

 

INTRODUCTION

 

Licensor owns or has rights to license intellectual property relating to audio
technologies and processes that it has gone to considerable effort and expense
to develop; and

 

Licensor’s Audio Technology and Trademarks have acquired valuable goodwill and a
reputation for high quality among professionals and consumers around the world;
and

 

The sole purpose of this Agreement, which should not be construed to grant
rights for any other purpose, is for Licensee: to integrate an Implementation of
the Audio Technology into a Prototype; for Licensor to test and have Approved
such Prototype; and to use the Licensed Trademarks to promote and Sell Licensed
Products to an end-user market (the “Purpose”).

 

FOR and in consideration of the covenants made as well as of other good and
valuable consideration, the receipt and sufficiency of which is accordingly
acknowledged, it is hereby covenanted and agreed between the Parties that:

 

1. MAIN DEFINITIONS.

 

“Approved Interface Product” means a Licensor approved interface product that
functions to permit remote access to Dolby Intellectual Property in a Licensed
Product: (i) where the remote access to the Licensed Product provides all Dolby
licensed features and functions relevant to the end user experience of the Dolby
Intellectual Property; (ii) that also assures proper use of the Licensed
Trademark used in connection with the Dolby Intellectual Property; and (iii) as
may be further described in the Development Kit.

 

“Audio Technology” means the Licensed Technology deployed in accordance with the
Development Kit.

 

“Commercialize” or “Commercialization” means (as the context requires) the use
and promotion of Dolby Intellectual Property in Licensed Products in exchange
for money, royalties or other form of compensation or consideration.

 

“Confidential Information” means the Development Kit, Licensed Technology,
Quarterly Reports, Licensee’s audit information, Licensee’s procurement of
Implementations information and the contents of this Agreement plus any other
business or technical information identified as “confidential” at the time of
disclosure, and any reproductions thereof.

 

“Development Kit” means the package of materials, the contents of which are
scheduled at Appendix B entitled, “Table of Contents for the Product Development
Kit,” which may be updated from time to time by Licensor as significant
developments arise.

 

“Disabled Product” means a Licensed Product in which the Licensed Technology is
not accessible or functional.

 

“Dolby Intellectual Property” means the Licensed Trademarks and the Licensed
Technology.

 

“Licensed Trademarks” means all the words and symbols identified as trademarks
at Appendix C entitled, “Schedule of Licensed Trademarks. “System Designators”
means any of the system designators at Appendix C.

 

“Licensed Technology” means the Know-How, Show-How, Copyrighted Works and the
Patents, owned, controlled or licensable by Licensor, together with other
know-how, show-how, copyrighted works and patents directed toward Licensed
Products that become owned, controlled or licensable by Licensor during the term
of this Agreement, which Licensor may agree to include.

 

“Know-How” means proprietary information including but not limited to trade
secrets, software, designs, drawings, memoranda, blue-prints, specifications and
the like, recorded or unrecorded, relating to Implementations or Licensed
Products, accumulated in the Development Kit or an Implementation, or otherwise
communicated by Licensor or its licensees to Licensee or its contractors, and
useful to develop and Commercialize Licensed Products.

 

“Show-How” means valuable and necessary teaching, skills, experience, reports,
tests, test results, education, techniques and demonstrations, recorded or
unrecorded, relating to Implementations or

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   5

 

 

Licensed Products, independent of the Know-How, Copyrighted Works and Patents,
accumulated in the Development Kit or an Implementation, or otherwise
communicated by Licensor or its licensees to Licensee or its contractors, and
essential for Prototypes to be Approved.

 

“Copyrighted Works” means all copyrighted works, relating to Implementations or
Licensed Products, accumulated in the Development Kit or an Implementation, or
otherwise communicated or delivered by Licensor or its licensees to Licensee or
its contractors, and useful to develop and Commercialize Licensed Products.
Copyrighted Works excludes mask works fixed in a semiconductor chip product.

 

“Patents” means all the issued patents and pending patent applications scheduled
at Appendix A entitled, “Schedule of Patents”; and any divisional, continuation
or substitute patent application based on any of these scheduled patents or
patent applications; any patents that issue on any of the above-described patent
applications and any re-issues and extensions thereof; along with any portions
of other patents and patent applications containing substantially the same
subject matter owned and controlled by Licensor.

 

“Effective Date” is the date set forth on the title page of this Agreement
subject to payment of the initial fee set forth on the title page of this
Agreement.

 

“Licensed Product” means a complete, ready-to-use, product containing its own
user interface that:

 

(a) is intended for an end-user (not an intermediary) market;

 

(b) has design approval by Licensor resulting from Testing (“Approved”);

 

(c) contains an Approved “Implementation” which means: (i) for the consumer
market, an integrated circuit or other type of electronic device or software in
object code form; or (ii) for the professional market, an integrated circuit,
printed circuit board, module, subassembly and/or software library; either
supplied by a Qualified Supplier for an intermediate market, and is not a
complete, ready-to-use, final end-user product;

 

(d) (except for Disabled Products) is intended to perform the Audio Technology;

 

(e) bears a brand (indicating origin) owned or controlled by: (i) Licensee; (ii)
a Qualified Recipient; (iii) a third party who is not a Qualified Recipient,
under contract with Licensee to re-Sell products using a trademark other than
Licensee’s trademark and trade name (“Private Label”); and

 

(f) as specified in the Development Kit, is either:

 

(i) a consumer market, intended primarily for non-commercial, entertainment,
consumer use:

 

“Software” product which means a self contained software application with its
own end-user, graphical user interface, for a computing device type meeting the
descriptions in Appendix E; or a complete, ready-to-install-and-use audio
subsystem Sold with such Software; or a

 

“Consumer Electronics” or “CE” product which means a tangible, consumer
electronics product such as a multi-channel A/V receiver, DVD-V or DVD-A player,
PVR, TV, a broadcast TV receiver set-top box, or automotive audio system, of a
consumer electronics device type meeting the descriptions in Appendix E, but not
a Software product; or

 

(ii) a professional market product intended for business or commercial use (for
example, a processor used in media production or broadcast, or a complete,
ready-to-install and use audio subsystem), but not a cinema product, or a
product used in cinema applications, or an audio encoder product (which is a
complete self contained unit including power supply, input/output interfaces and
control means), or any other professional product made by Licensor.

 

“Make” or “Made” means (as the context requires) to assemble or manufacture
(including creating copies) by Licensee, or by Licensee’s contractors under
Licensee’s authorization or permission, where Licensee furnishes the design,
specifications, working drawings, and the like.

 

“Parties” or “Party” means the Licensor and Licensee collectively or separately,
as the context requires.

 

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   6

 

 

“Licensor” means Dolby Laboratories Licensing Corporation, a corporation of the
State of New York, having a place of business as indicated on the title page of
this Agreement, and its successors and assigns.

 

“Licensee” means the entity identified on the title page of this Agreement,
together with its subsidiaries, the ordinary voting shares of which are more
than 50% owned and directly controlled by it, for as long as such control
exists.

 

“Plug-in” means an Implementation distributed separately from the Licensed
Product with which it was Approved and is eligible for deployment as may be
further described in the Development Kit.

 

“Prototype” means a product meeting all the requirements of a Licensed Product
but is not yet Approved.

 

“Qualified Recipient” means an entity licensed under the Dolby Intellectual
Property (and in good standing with Licensor) to receive Implementations for the
purpose of (i) distribution or (ii) to design, Make Prototypes and Sell Licensed
Products.

 

“Qualified Supplier” means an entity, licensed under the Dolby Intellectual
Property (and in good standing with Licensor) to Sell Implementations to an
intermediate market. A Schedule listing Qualified Suppliers is included in the
Development Kit which may be updated by Licensor from time to time.

 

“Sell” or “Sold” means (as the context requires) to sell, supply, offer for
sale, import, rent, lease or otherwise distribute in exchange for money or other
form of compensation or consideration.

 

“Spare Part” means a piece of hardware used solely for the repair of a Licensed
Product on which the royalty under this Agreement has been paid.

 

“Testing” means the process Licensor uses to approve a design and is based on:
(a) the capacity of a product to perform as accurately as Licensor’s reference
audio product; (b) comparative listening tests; (c) compliance with the
specifications and operating parameters and other usage requirements contained
in the Development Kit; (d) Show-How; (e) those quality standards that apply to
aspects of Licensed Products which influence or reflect upon the audio quality
or performance of the Licensed Product as perceived by the end-user; and (f)
reasonable standards of quality and workmanship for similar products.

 

“Update” means a later version of a software Licensed Product that: (a) does not
contain changes other than minor bug fixes; (b) will install only if a previous
version of such Licensed Product (for which the required royalty has been paid)
is installed; (c) automatically removes pre-existing versions of such software
Licensed Product, upon installation of the Update; (d) is free to end-users; and
(e) is eligible for deployment as may be further described in the Development
Kit.

 

“Work Made for Hire Relationship” means a relationship in which Licensee owns
the intellectual property rights in any work undertaken by or for it.

 

2. DOLBY INTELLECTUAL PROPERTY LICENSES.

 

Audio Technology. Subject to this Agreement, Licensor grants to Licensee a
personal, indivisible, non-exclusive, worldwide license to use the Audio
Technology to design (and to Make in sample quantities) Prototypes, and to Make
and Sell Licensed Products and Spare Parts, and Make and distribute Updates.

 

Licensed Trademark. Subject to this Agreement, Licensor grants to Licensee a
personal, indivisible, non-exclusive, worldwide license to use the Licensed
Trademarks, in combination with the appropriate System Designator, to mark
Licensed Products (excluding Disabled Products) and to promote their
Commercialization. Licensee agrees not to use any mark, name or symbol
resembling or suggesting an identity related to Licensor other than those marks,
names or symbols specifically set out in Appendix C.

 

Sub-license. No right is granted to sub-license or grant any rights Licensee has
under this Agreement, to any third party. No license or sub-license is granted
to allow the Licensed Technology to be applied to more than one program or
content, concurrently. Any offer to sub-license or purported grant of
sub-license by Licensee is an event of default.

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   7

 

 

3. DEVELOPMENT PROGRAM.

 

Deliverables and Initial Fee. Upon the Effective Date or shortly thereafter,
Licensor will provide a Development Kit to Licensee. The initial fee, paid by
Licensee, is for license and administration setup costs and is neither
consideration for the right to use Dolby Intellectual Property nor a royalty
payment.

 

Prototype Development. Upon delivery of the Development Kit, Licensee will
develop a Prototype. For the purposes of such development, Qualified Recipients
may only receive sample (not production) quantities of Implementations.

 

Integration of Implementations. Licensee’s right to use Implementations is
limited to integrating such Implementations into Prototypes, and evaluating such
Prototypes for Testing. Mere purchase or receipt of an Implementation does not
convey a license nor imply a right under any patent, or any other industrial or
intellectual property right of Licensor, to use such Implementation, other than
to integrate such Implementation into Prototypes and evaluating such Prototypes
for Testing.

 

Prototype Testing. As further detailed in the Development Kit:

 

(a) Testing will occur at Licensor’s San Francisco facilities or other
facilities designated by Licensor. Submission of Prototypes (at least one from
each product family), together with their instruction and service manuals, is
required for Testing. Certain test results may be required prior to Testing.
Information on conducting any such tests will be included in the Development
Kit. Other reasonably related information (artwork, etc.) may be required prior
to completion of Testing. If transmissions or other special conditions necessary
to test Prototypes or Licensed Products under field operating conditions, are
not available at Licensor’s facilities, then Licensee will provide such
facilities, or access to such facilities;

 

(b) Licensor will notify Licensee (without unreasonable delay) of Testing
results and, if necessary, any required remedial action;

 

(c) If the Prototype being Tested is Approved, then Qualified Recipients may
receive production quantities of Implementations to Make Licensed Products
related to such Prototype; and

 

(d) Subject to a Licensed Product being Approved, and at Licensor’s discretion,
a Prototype representing inconsequential variations of such product may be
eligible for similar approval without independent Testing, (“Multiple Listing”).

 

Modifications. No disassembly, reverse engineering, de-compilation,
modification, making of derivative works, or translation of products containing
Dolby Intellectual Property, Know-How, Show-How, Copyrighted Works, Development
Kit, or any parts thereof is allowed. Licensee will provide such notice of the
above to all recipients of its software Licensed Products. As necessary,
information to achieve interoperability with other programs within the meaning
of the European Union Directive on the Legal Protection of Computer Programs,
may be available from Licensor upon request.

 

4. COMMERCIALIZATION.

 

Product Support. Licensed Product Commercialization and end-user support is
Licensee’s sole responsibility.

 

End-User Products. Except for Spare Parts and Plug-ins, distribution of
partially assembled Licensed Products (kits, knock-downs, Implementations etc.)
is not permitted. Plug-ins may only be distributed for use with Licensed
Products with which they were Approved. Unless as otherwise authorized by
Licensor, no right is granted to transfer ownership or to unauthorized
possession or copying of all or part of an Implementation (unless permanently
integrated into a Licensed Product) or the Development Kit.

 

Approved Interface Products. A Licensed Product will not permit remote access to
Dolby Intellectual Property other than through an Approved Interface Product.
Any access to Dolby Intellectual Property by Approved Interface Products is only
permitted provided that: (a) Dolby licensed features and functions provided by
such Licensed Product (relevant to the end user experience of the Dolby
Intellectual Property) are also provided by such Approved Interface Product; (b)
Licensee assures proper use of the Licensed Trademark by such Approved Interface
Product; (c) no unauthorized copying occurs; (d) such access is not permitted
via public or corporate networks; and (e) such access is provided as may be
further described in the Development Kit. Further, Licensee will not work with
or cooperate with third parties to design, nor

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   8

 

 

affirmatively design, a Licensed Product so that the Licensed Product permits
access to Dolby Intellectual Property other than via an Approved Interface
Product.

 

Referrals. Inquiries regarding acquisition of rights to Dolby Intellectual
Property, and information regarding its potential infringement must be promptly
referred by notice to Licensor, and is solely for Licensor’s response. Licensee
agrees to fully co-operate and provide any supporting information upon request.

 

Standardization and Quality. Licensed Products will comply with Licensor’s
reasonable quality standards as specified in the Development Kit.

 

Trademark Usage. If Licensee uses the Licensed Trademarks, then such use is
conditioned upon Licensor’s approval (Licensor may request pre-approval and
samples of proposed Licensed Trademark uses) and compliance with the following
requirements:

 

(a) Licensed Products will prominently display the appropriate Licensed
Trademark(s) (on an exposed front surface of a Licensed Product or as part of an
opening screen or in an “about” window, as applicable) in accordance with the
Schedule of Licensed Trademarks and the Licensee Information Manual. Licensed
Trademarks will also be used in a prominent manner in the advertising and
promotions for such Licensed Products. Use of Licensed Trademarks will be no
less prominent and at least as large as the most prominent third party
trademark(s) appearing on that Licensed Product or its associated advertising
and promotion;

 

(b) Licensed Trademarks will be used only on Licensed Products (and their
advertising or promotion) marked in accordance with this Agreement;

 

(c) Licensed Trademarks will be used in accordance with established United
States practices for the protection of trademark and service mark rights, unless
a requirement in a country or jurisdiction in which a Licensed Product is Sold
is more stringent, in which case such use will also conform to the more
stringent requirement;

 

(d) Licensed Trademarks will be used in a manner that distinguishes them from
other trademarks, service marks, symbols or trade names. Use of Licensed
Trademarks will not suggest a common, descriptive or generic meaning. The
design, presentation or advertisement of Licensed Products will not contribute
to confusion, either between Licensor’s trademarks, or between the Licensed
Trademarks and the trademarks or tradenames of others. In descriptive,
instructional, advertising, promotional material or media relating to Licensed
Products, Licensee must use the Licensed Trademarks and expressions, for example
the trademark ‘Dolby’ with an appropriate System Designator; and

 

(e) Licensed Trademarks will not be used on or in association with Disabled
Products.

 

Trial Software. “Trial Software” means a software Licensed Product that is
accessible or functional only for a limited time (the “Trial Period”).
Eligibility of the Audio Technology for deployment in Trial Software depends on
program details as described in the Development Kit.

 

Software Security. All sale or distribution of any nature of software Licensed
Products, Prototypes or any products (such as Plug-ins or Disabled Products)
containing Dolby Intellectual Property must employ security mechanisms
reasonably sufficient to stop any unauthorized copying; including but not
limited to, any specific restrictions or mechanism as may be further described
in the Development Kit.

 

Private Label Licensed Products. Sale of Private Label Licensed Products is
conditioned upon the Private Label owner agreeing to be bound by this Agreement.

 

Notices and Markings. Copyright, patent, trademark and other commercial notices
must be prominently displayed on all Licensed Products in accordance with
Appendix D, entitled, “Schedule of Notices.” If Licensee chooses not to display
the Licensed Trademarks on Licensed Products, it will take all necessary
precautions to prevent identification or association of Dolby Intellectual
Property and resulting technology with any other entity or person.

 

5. REPORTS AND PAYMENTS.

 

Quarterly Reports. Throughout the term of this Agreement, and until Licensee
refrains from exercising all rights and licenses granted hereunder (and all
products with Dolby Intellectual Property cease to be Made, imported, Sold or
otherwise distributed by or on behalf of Licensee), Licensee will deliver to
Licensor (within

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   9

 

 

30 days after each calendar quarter) reports detailing all sales and other
distribution of any product containing or using Dolby Intellectual Property,
made during the previous quarter (or previously unreported), along with good
faith estimates for the next quarter (“Quarterly Reports”). For each such
product, Quarterly Reports must contain:

 

(a) its brand name and model number;

 

(b) its serial number (if it is a software product);

 

(c) the brand name and model number of each Implementation it contains;

 

(d) the total number of applicable royalty units per product in accordance with
Appendix E; and

 

(e) the total number of any additional upgradeable royalty units per product in
accordance with Appendix E.

 

Licensor at its discretion may at any time require that Quarterly Reports
contain or be supplemented by other information Licensor or its outside auditors
may reasonably request or is required by Licensor to enforce its rights (for
example; complete contact information and Quarterly Reports details for an
entity other than Licensee paying a portion of any obligation on Licensee’s
behalf; and/or information relating to the quantities and source of products
containing Dolby Intellectual Property (such as Implementations) received by
Licensee or other entities on Licensee’s behalf).

 

Royalty Payments. In accordance with Appendix E entitled “Schedule of
Royalties”, Licensee will pay to Licensor royalties on all Dolby Intellectual
Property Made, used, Sold or otherwise distributed. Royalty payments are due at
the same time as each Quarterly Report. A Licensed Product will be considered
Sold when invoiced or otherwise distributed, or used (whichever event occurs
first); except for:

 

(a) Returns, which are Licensed Products returned to Licensee by its customer on
which Licensee gives credit to that customer and are not re-distributed;

 

(b) Disabled Products, which will be considered Sold when the Licensed
Technology becomes accessible or functional;

 

(c) Trial Software, which will be considered Sold when the Licensed Technology
becomes accessible or functional, outside the Trial Period;

 

(d) Updates or Spare Parts; and

 

(e) Licensed Products distributed to Qualified Recipients provided that: (i) all
royalties due on such Licensed Products have been paid to Licensor (and not
required to be returned); and ii) Licensee and the Qualified Recipient provides
Quarterly Reports detailing such transactions.

 

Non-Patent Country. If a Licensed Product is Made, used, and Sold or otherwise
distributed in a country where there are no Patents (a “Non-Patent Country”),
then royalties for that Licensed Product may be diminished according to the
Schedule of Royalties. Quarterly Reports in which deductions are claimed must
specify the country in which the Licensed Products were Made and the country in
which the Licensed Products were Sold or otherwise distributed. (Diminished
royalties may not be available if such Licensed Products Made, used, Sold or
otherwise distributed in a Non-Patent Country were destined for use by end-users
or for sale or other distribution to end-users in other than a Non-Patent
Country, and Licensor determines that sale had the effect of defeating the
royalty provisions of this Agreement.)

 

Books and Records. Complete books and records of all sales, leases, uses,
returns, or other distribution of Dolby Intellectual Property must be kept for a
period of 3 years. At its own expense, Licensor may (through a professionally
registered accountant or agent) inspect, examine and make abstracts of such
books and records as necessary to verify their accuracy. This inspection and
examination will be made during business hours upon reasonable notice, and not
more often than twice a year. Following that inspection and at the discretion of
Licensor, Licensor may in addition, request that an independent auditor be
allowed access to same books and records as necessary to verify their accuracy.
If the independent auditor’s inspection of the relevant records of the Licensee
reveals that the difference between the amount the independent auditor
determines is owed and the amount Licensee has reported is greater than five
percent of the amount owed, (such difference will constitute a material breach),
Licensee agrees that it will then be liable to Licensor in the amount of three
times the royalties owed (plus interest on the underpaid amount due, from the
date it originally should have been paid, at the lesser of (a) 1.5% interest per
month, or (b) the maximum rate

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   10

 

 

allowed by law) as determined by the independent auditor plus the full cost of
Licensor’s examination and collection, including accounting, audit and legal
fees. In addition that audit will not count as one of Licensor’s audits for that
year. As part of its accounting processes, Licensor also receives quarterly
reports from, and may regularly audit the books and records of, entities
supplying or receiving Dolby Intellectual Property, to or from Licensee.
Licensee agrees to assist in resolving discrepancies between any of its reports
(such as Quarterly Reports) and those of such entities.

 

Willful Failure to Provide Reports or Under Reporting. If Licensee willfully
fails, after 15 days notice from Licensor, to provide Quarterly Reports (or
other reports as required) or if Licensee has under reported royalties due under
this Agreement (which under reporting may be established by comparing statements
provided by Licensee with those of third parties supplying Licensee with
Implementations or other Dolby Intellectual Property), then (a) Licensor may at
its option, inform Qualified Suppliers that Licensee is no longer in good
standing and that Licensee is no longer entitled to receive Implementations; and
(b) Licensee agrees that it will be liable to Licensor in the amount of three
times the royalties owed (plus interest on the underpaid amount due, from the
date it originally should have been paid, at the lesser of (i) 1.5% interest per
month, or (ii) the maximum rate allowed by law) plus the full cost of Licensor’s
examination and collection, including accounting, audit and legal fees. These
remedies will be in addition to any other remedies Licensor may have under this
Agreement.

 

6. TERM, TERMINATION AND LICENSOR RIGHTS.

 

Expiration. Unless already terminated, this Agreement will terminate on the last
to expire date of the Patents automatically included, unless a shorter term is
indicated in the Appendices (as applicable). Where there is more than one set of
Dolby Intellectual Property licensed under this Agreement, any term indicated
will govern only that set of Dolby Intellectual Property to which such Appendix
pertains. The term of this Agreement is not extendable by the addition of extra
patents that Licensor may have separately agreed to include.

 

Default and Termination. Failure to pay or perform any obligation within the
time prescribed will constitute an event of default. Either Party may terminate
this Agreement upon default by the other Party subject to: (a) giving notice to
the defaulting Party describing the non-performance; and (b) a 30 day cure
period for the defaulting Party to re-establish compliance (during which time,
in the event of late payment or late Quarterly Reports, Licensor may terminate
or suspend all or part of any agreements between the Parties).

 

Licensee may upon 90 days notice, terminate this Agreement with respect to a
Non-Patent Country; and in such case, “Effect of Termination” (described below)
will apply to such Non-Patent Country only.

 

Bankruptcy. The Parties understand and agree that applicable non-bankruptcy law
excuses Licensor from accepting performance from any entity other than Licensee
as provided in the U.S. Bankruptcy Code, 11 U.S.C. §§ 365(c)(1)(A) and
365(e)(2)(A), and accordingly, if Licensee becomes insolvent, makes a general
assignment for the benefit of creditors, or has a petition in bankruptcy (or
similar insolvency or re-organization proceeding) filed for or against it, then
Licensor may terminate this Agreement, and that without Licensor’s express
written agreement, neither this Agreement nor any of Licensee’s rights under
this Agreement may be assumed or assigned in any bankruptcy or similar
proceeding involving Licensee. Further, Licensee agrees that a “reasonable
period” for Licensee to determine whether to seek (with Licensor’s approval)
assumption of this Agreement or to reject it in bankruptcy, will not exceed 60
days from the filing of the bankruptcy petition, and that it is reasonable for
Licensor to receive adequate assurance of future performance by Licensee even in
that 60 day period.

 

Duty to Return or Destroy. Within 15 days of termination of this entire
Agreement, Licensee must furnish to Licensor a letter, signed by an authorized
officer of Licensee, certifying that through Licensee’s best efforts, and to the
best of its knowledge: (a) the original and all copies of the Development Kit or
any portion of it, have been returned to Licensor, destroyed or erased; and (b)
any Dolby Intellectual Property (including their associated documentation) not
incorporated into a complete, ready-to-use, final end-user product, have been
destroyed or returned.

 

Effect of Termination. Upon termination of the Agreement for whatever reason,
all rights and obligations of the Agreement will continue to remain in full
force and effect except those in the Section titled “Dolby Intellectual Property
Licenses” and Licensor’s obligations in the Section titled “Development
Program.”

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   11

 

 

However Licensee will be entitled to fill orders already received prior to
notice of default for which commitments as allowed under this Agreement have
been made subject to the following:

 

(a) No right is given to Make, use Sell or otherwise distribute any product that
uses Dolby Intellectual Property in any way 6 months after termination; and
Licensee will ensure:

 

(b) the continuing requirement that such products meet Licensor’s current
quality standards; and

 

(c) the timely submission of Quarterly Reports and all payments due, as
applicable under this Agreement.

 

Use by a Subsidiary. Any use of the Dolby Intellectual Property, or any portion
thereof, by any entity under this Agreement will constitute such entity’s
acceptance of all the terms and conditions of this Agreement and its agreement
to be directly bound to all terms of this Agreement, including without
limitation, all royalty, accounting, and other obligations with respect to
Licensed Products and Dolby Intellectual Property.

 

7. REPRESENTATIONS AND WARRANTIES.

 

Each Party represents, covenants and warrants that it has the authority, power
and right to undertake this Agreement except that Licensor expressly does not
represent, covenant or warrant:

 

(a) the scope, enforceability, maintenance, prosecution, validity or
non-infringement of the Dolby Intellectual Property;

 

(b) that it will defend Licensee against actions or suits of any nature brought
by third parties;

 

(c) THAT, TO THE EXTENT THAT THESE DISCLAIMERS ARE HELD TO BE LEGALLY INVALID,
ANY WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, IS MADE AND ALL IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY
DISCLAIMED AND EXCLUDED; AND

 

(d) ANY REPRESENTATION OR WARRANTY TO ANY PERSON OR ENTITY OTHER THAN LICENSEE
WITH RESPECT TO THE DOLBY INTELLECTUAL PROPERTY OR ANY PORTION THEREOF, AND
LICENSOR EXPRESSLY DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY.

 

LICENSOR HAS NO LIABILITY FOR ANY LOSS OR DAMAGE, WHETHER OR NOT FORESEEABLE,
RESULTING FROM LICENSEE EXERCISING ITS RIGHTS UNDER THIS AGREEMENT. LICENSOR IS
NOT LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR INDIRECT DAMAGES
ARISING OUT OF THIS AGREEMENT (WHETHER OR NOT LICENSOR HAS BEEN SPECIFICALLY
INFORMED OF THE POSSIBILITY OF SUCH DAMAGES), OR ANY EXEMPLARY OR PUNITIVE
DAMAGES.

 

Licensee represents, covenants and warrants that:

 

(a) it understands and acknowledges that the Licensed Technology may not
comprise all of the intellectual property rights required to Make, use or Sell a
Licensed Product and that third party intellectual property rights (for example;
rights management, video technology rights, etc.) may be required;

 

(b) it understands and acknowledges that “Testing” does not mean: (i) that
Licensor has investigated any Licensed Product or Prototype in respect to any
intellectual property rights infringement (including Licensor’s own rights);
(ii) that Licensor understands or acknowledges that a Licensed Product or
Prototype is intended to be a Disabled Product or not; (iii) that a Licensed
Product or Prototype will operate error-free or according to end-user or
Licensee’s expectations; and (iv) that any security measure employed is
sufficient to stop any unauthorized copying;

 

(c) if it has or acquires a proprietary right necessary for the use of the Audio
Technology then it: (i) has not and will not assign or grant an exclusive
license to such right except to Licensor; (ii) hereby grants Licensor
right-of-first-refusal to acquire and sub-license such right (by license or
otherwise); and (iii) will grant such right on fair and reasonable terms;

 

(d) it agrees to indemnify, defend and hold Licensor, its affiliates, their
respective successors, and any of their respective officers, directors,
employees, agents, and representatives, harmless from and against any claim,
loss, or damage (and expenses incurred in their investigation and defense),
arising out of Licensee making, using, selling or otherwise distributing any
product containing Dolby Intellectual

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   12

 

 

Property, or part thereof, or out of any allegedly unauthorized use of any
product, part thereof or intellectual property (excepting Dolby Intellectual
Property), by Licensee or those acting under its apparent or actual authority,
and in such an action, Licensor will have counsel of its own choosing;

 

(e) it acknowledges the validity and exclusive ownership by Licensor of the
Licensed Trademarks, and that Licensee owns no rights in the Licensed Trademarks
or in the trade name “Dolby Laboratories.” All rights that may accrue in the
Licensed Trademarks or in the trade name “Dolby Laboratories” will inure to the
benefit of Licensor. Licensee will not use nor file any application for
registration of the Licensed Trademarks or “Dolby Laboratories,” or any mark,
symbol or phrase, in any language, which is confusingly similar to the Licensed
Trademarks or “Dolby Laboratories”;

 

(f) it will Make, Sell or otherwise distribute no product containing Dolby
Intellectual Property the purpose of which is to violate intellectual
copyrights;

 

(g) regardless of any use of the Licensed Trademarks, it will not claim any
rights in style, trade dress or goodwill in any images of products containing
Dolby Intellectual Property;

 

(h) prior to permitting any use of the Dolby Intellectual Property, or any
portion thereof, by any entity under this Agreement, Licensee will cause such
entity to be informed of the terms and conditions of this Agreement; and

 

(i) nothing in the Agreement grants any license to products containing Dolby
Intellectual Property seized or sequestered by customs or other governmental
authority, that any use of Dolby Intellectual Property must be in compliance
with the Agreement, and that nothing in the Agreement is to be interpreted as a
waiver of Dolby Intellectual Property rights with respect to products shipped
prior to the Effective Date.

 

8. CONFIDENTIALITY.

 

Information disclosed orally is Confidential Information only when reduced to
writing and marked as “confidential,” and provided by notice from the disclosing
Party (the “Discloser”) to the receiving Party (the “Recipient”) within 3 days
of such disclosure. Confidential Information remains the property of Discloser,
reproduction of which must include “confidential” or other proprietary legends.
Disclosure and use of Confidential Information is permitted only for the Purpose
of this Agreement.

 

Dissemination of Confidential Information is permitted to persons or entities
other than Recipient’s employees only with prior approval of Discloser, except
for:

 

(a) the reproduction or internal dissemination of the Development Kit and
Licensed Technology so long as: (i) it is only on a disciplined “as needed”
basis for the Purpose of this Agreement; (ii) it is only among Licensee’s
employees and consultants maintaining a Work Made for Hire Relationship with
Licensee, and who have executed confidentiality agreements establishing a duty
to maintain the secrecy of confidential material; and (iii) Licensee keeps a
record of each copy made, to which Licensee permits Licensor reasonable access;

 

(b) information disclosed by Licensor to any trier of fact in connection with
any royalty dispute, or as required for the verification of the quantity of
products containing Dolby Intellectual Property supplied or received, or to its
legal counsel or accountants; and

 

(c) information that Recipient or its authorized agents receives or is required
to disclose by Court Order. (A “Court Order” means, in addition to any formal
order of the court, agency or tribunal, oral questions under oath in court or in
deposition, interrogatories, requests for information or documents in legal
proceedings, subpoena, civil investigative demand or similar processes). In the
event of any Court Order:

 

(i) Recipient will provide Discloser with notice of such request in a timely
manner so that Discloser may seek a protective order or other appropriate remedy
or waive compliance with the provisions of this Agreement.

 

(ii) If Discloser waives such compliance then Recipient will disclose only that
portion of the Confidential Information that is covered by such waiver and only
as far as necessary to comply with such Court Order, and in any event, if
Recipient must disclose the Confidential Information pursuant to such Court
Order, even with the consent of Discloser, Recipient will undertake all
reasonable

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   13

 

 

efforts to prevent further dissemination of the Confidential Information through
a confidentiality agreement, submission under seal, sealed record, protective
order, or any other appropriate mechanism.

 

(iii) If in the absence of a protective order, other appropriate remedy or
waiver of compliance by Discloser and in the written opinion of Recipient’s
legal counsel, Recipient or any other of its authorized agents, are legally
compelled to disclose such Confidential Information to any tribunal, else be
liable for contempt or suffer other censure or penalty, then Recipient may
without liability hereunder, disclose such Confidential Information to such
tribunal. Any such disclosure will only be to the degree necessary, and subject
to Recipient using all reasonable efforts to preserve the confidentiality of the
Confidential Information and prevent its further dissemination through a
confidentiality agreement, submission under seal, sealed record, protective
order, or other appropriate mechanism.

 

9. GENERAL TERMS.

 

Appendices. The Appendices are integral to and included as part of this whole
Agreement and excepting any Schedule of Royalties Appendices (but not their
device type program tables), may be updated from time to time by Licensor, as
significant developments arise.

 

Entire Agreement. This Agreement, together with its several appendices and
attachments, contains the entire agreement between the Parties, and supersedes
all previous agreements or representations whether written or oral between them
regarding the subject matter of this Agreement. Neither Party is bound by any
communication outside this Agreement, except (a) subsequent written agreement
duly executed by both Parties, and (b) Licensor’s updates to Appendices. Without
regard to the source of translation, if translated into another language, then
this English version of the Agreement is controlling.

 

Costs and Timeliness. Any obligation or covenant requiring a Party to perform or
provide an act or service will be construed to impose upon that Party the
burdens (unless otherwise provided): (a) with all reasonable expediency
sufficient to avoid prejudice to the other Party; and (b) to pay the cost. Any
failure to pay monies due hereunder or deliver a Quarterly Report when due is
considered an event of default.

 

Assertion of Unenforceability. The failure of any provision of this Agreement by
virtue of it being construed as invalid or otherwise unenforceable will render
the entire Agreement cancelable at the option of the Party asserting the
enforceability of such provision.

 

Modification and Waiver. No provision of this Agreement will be modified by any
action or omission or subsequent conduct of Licensor or its agents, or by
failure of Licensor to object to any actions or omissions of Licensee which may
be inconsistent with the terms of this Agreement. No failure to object to a
breach committed by either Party in one instance will constitute a waiver or
license to commit or continue breaches in other or like instances.

 

Notices. All notices, reports, requests for delivery, deliveries, consents, and
approvals will be promptly made, in written English, to the contact information
on the cover page (or in accordance with such other contact information as
either Party may deliver to the other), via secure special delivery service,
properly transmitted facsimile, or via electronic mail, each requiring proof of
delivery. Any electronic mail notices must include a scanned electronic image of
said notice with applicable authorized signature(s) on Licensee company
letterhead and be addressed to notices@Dolby.com or as otherwise advised from
time to time. Any electronic Quarterly Reports will be addressed to
reports@Dolby.com or as otherwise advised from time to time. All required
notices, reports and the like, will be prepared and signed by fully authorized
personnel (chief financial officer or authorized designate with respect to
Quarterly Reports) using best efforts to assure accuracy.

 

Payments. All payments due will be made by wire transfer in United States funds
to Licensor’s bank as identified on the cover page of this Agreement (or such
other bank as Licensor may from time to time designate). All payments due are
exclusive of all local fees, taxes, duties, or charges of any kind, which will
not be deducted from them and will be for Licensee’s account, unless, upon
receipt of official documentation, Licensor is able to offset such deductions
against Licensor’s own tax liabilities. The expense of registering or recording
Licensee as a registered user or otherwise complying with the laws of any
country pertaining to such registration or the recording of trademark agreements
will be borne by Licensee. All payments are non

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   14

 

 

refundable. Excess payments (as applicable) may be applied by Licensor to the
next payment due. Interest is due on all late payments and will be calculated at
the lower of (a) 1.5% per month, or (b) the maximum legal rate, until paid.

 

Announcements. Neither Party will publicly state or imply any provisions of this
Agreement differ or are inconsistent with this Agreement, or the activities or
the communications made pursuant this Agreement. If requested by one Party, the
other Party will deliver copies of public statements or promotional material
relating to this Agreement.

 

Injunctive Relief. Any violation or threatened violation of the Section titled
“Dolby Intellectual Property Licenses” of this Agreement will cause irreparable
injury to Licensor for which monetary damages would not be an adequate remedy
and in such event, the Parties agree that Licensor will be entitled to obtain
injunctive relief in addition to all legal remedies.

 

Stipulation to Jurisdiction and Governing Law. This Agreement will be construed
according to the substantive law, but not the choice of law rules, of the State
of California. If any dispute arises relating to this Agreement, the Parties
agree that the venue for such dispute will be in the City of San Francisco and
that the dispute may be resolved in either the Northern District of the Federal
Courts in the State of California or the State Courts of the State of
California. If any action is brought to resolve any dispute under this
Agreement, the prevailing Party will be entitled to recover from the other Party
all costs and expenses incurred in that action or any appeal there from,
including all attorney’s fees and costs. Licensee agrees that any judgment
issued by the above courts in the State of California may be enforced to the
fullest extent of the law in the country in which Licensee resides, is located
or owns assets.

 

Assignment. This Agreement is not transferable nor assignable, in whole or in
part (even in the event of bankruptcy, insolvency or receivership), without
consent of Licensor; except that Licensee may transfer this Agreement subject
to: (a) at least 30 days notice in connection with its merger and consolidation
with or sale of its entire business to another entity; (b) the acquirer agreeing
to be bound by this Agreement; and (c) Licensor has agreed to the assignment.

 

Limitation of Authority. Neither Party is the agent or representative of the
other Party, and neither Party has authority to assume obligations on behalf of
the other Party.

 

Export. No technical data or any direct product thereof, will be exported,
directly or indirectly, in contravention of United States of America law.

 

Validity of Offers. All offers are subject to change prior to approval by both
Parties.

 

Execution. This Agreement has been executed by duly authorized representatives
of the Parties, in duplicate original copies, as of the date set forth on said
cover page.

 

Waiver of UCITA. The Parties expressly agree that the provisions of the Uniform
Computer Information Transactions Act (“UCITA”) will not apply to transactions
under this Agreement.

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   15

 

 

APPENDIX A

 

SCHEDULE OF PATENTS

 

Dolby Digital Decoder

 

PATENTS

 

Country

--------------------------------------------------------------------------------

  

Patent Number

--------------------------------------------------------------------------------

Australia

   631,404

Australia

   644,170

Australia

   649,786

Australia

   653,582

Australia

   655,053

Australia

   674,357

Australia

   677,688

Australia

   677,856

Australia

   682,913

Australia

   685,505

Australia

   694,131

Australia

   712,719

Austria

   0 514 949

Austria

   0 519 055

Austria

   0 520 068

Austria

   0 524 264

Austria

   0 560 413

Austria

   0 610 975

Austria

   0 664 943

Austria

   0 709 004

Austria

   0 709 005

Austria

   0 709 006

Austria

   0 716 787

Austria

   0 827 647

Belgium

   0 208 712

Belgium

   0 481 374

Belgium

   0 514 949

Belgium

   0 519 055

Belgium

   0 520 068

Belgium

   0 524 264

Belgium

   0 560 413

Belgium

   0 610 975

Belgium

   0 664 943

Belgium

   0 709 004

Belgium

   0 709 005

Belgium

   0 709 006

Belgium

   0 716 787

Belgium

   0 827 647

Canada

   1,239,701

Canada

   1,301,337

Canada

   2 026 213

Canada

   2 053 064

Canada

   2 077 662

Canada

   2,059,141

Canada

   2,077,668

Canada

   2,140,678

China

   91102167.1

Denmark

   0 514 949

Denmark

   0 519 055

Denmark

   0 520 068

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   16

 

 

Country

--------------------------------------------------------------------------------

   Patent Number


--------------------------------------------------------------------------------

Denmark

   0 524 264

Denmark

   0 560 413

Denmark

   0 587 733

Denmark

   0 610 975

Denmark

   0 664 943

Denmark

   0 709 004

Denmark

   0 709 005

Denmark

   0 709 006

Denmark

   0 716 787

Denmark

   0 827 647

France

   0 208 712

France

   0 455 738

France

   0 481 374

France

   0 514 949

France

   0 519 055

France

   0 520 068

France

   0 524 264

France

   0 560 413

France

   0 587 733

France

   0 610 975

France

   0 664 943

France

   0 709 004

France

   0 709 005

France

   0 709 006

France

   0 716 787

France

   0 827 647

Germany

   3 587 251

Germany

   69 125 909

Germany

   690 26 278.7

Germany

   690 31 737.9

Germany

   690 32 624.6

Germany

   69006011.4

Germany

   69107841.6

Germany

   692 10 689.8

Germany

   692 14 523.0

Germany

   692 21 616.2

Germany

   693 11 569.6

Germany

   694 01 512.1

Germany

   694 01 514.8

Germany

   694 01 517.2

Germany

   694 01 959.3

Germany

   697 13 971.9-08

Greece

   0 524 264

Italy

   0 208 712

Italy

   0 481 374

Italy

   0 514 949

Italy

   0 519 055

Italy

   0 520 068

Italy

   0 524 264

Italy

   0 560 413

Italy

   0 610 975

Italy

   0 664 943

Italy

   0 709 004

Italy

   0 709 006

Italy

   0 716 787

Italy

   0 827 647

Japan

   2,821,713

Japan

   3,093,179

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   17

 

 

Country

--------------------------------------------------------------------------------

  

Patent Number

--------------------------------------------------------------------------------

Japan

   3,197,012

Japan

   3,203,250

Japan

   3,224,130

Japan

   3,297,050

Japan

   3,297,051

Netherlands

   0 455 738

Netherlands

   0 514 949

Netherlands

   0 519 055

Netherlands

   0 520 068

Netherlands

   0 524 264

Netherlands

   0 560 413

Netherlands

   0 587 733

Netherlands

   0 610 975

Netherlands

   0 664 943

Netherlands

   0 709 004

Netherlands

   0 709 005

Netherlands

   0 709 006

Netherlands

   0 716 787

Netherlands

   0 827 647

Singapore

   47116

Singapore

   48278

Singapore

   49883

Singapore

   50974

Singapore

   66294

Singapore

   82553

Singapore

   P0047709

Singapore

   P0048247

Singapore

   P0049884

Singapore

   P0049891

Singapore

   P0054317

Singapore

   P9692369-3

Singapore

   P9692379-2

South Korea

   193353

South Korea

   214252

South Korea

   220862

South Korea

   228687

South Korea

   228688

South Korea

   253136

South Korea

   285,993

Spain

   0 514 949

Spain

   0 519 055

Spain

   0 520 068

Spain

   0 524 264

Spain

   0 560 413

Spain

   0 610 975

Spain

   0 664 943

Spain

   0 709 004

Spain

   0 709 005

Spain

   0 709 006

Spain

   0 716 787

Spain

   0 827 647

Sweden

   0 514 949

Sweden

   0 519 055

Sweden

   0 520068

Sweden

   0 524 264

Sweden

   0 560 413

Sweden

   0 610 975

Sweden

   0 664 943

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   18

 

 

Country

--------------------------------------------------------------------------------

  

Patent Number

--------------------------------------------------------------------------------

Sweden

   0 709 004

Sweden

   0 709 006

Sweden

   0 716 787

Sweden

   0 827 647

Switzerland

   0 514 949

Switzerland

   0 519 055

Switzerland

   0 520 068

Switzerland

   0 524 264

Switzerland

   0 560 413

Switzerland

   0 610 975

Switzerland

   0 664 943

Switzerland

   0 709 004

Switzerland

   0 709 005

Switzerland

   0 709 006

Switzerland

   0 716 787

Switzerland

   0 827 647

Taiwan

   52,047

Taiwan

   53 726

Taiwan

   56,006

Taiwan

   60430

United Kingdom

   0 208 712

United Kingdom

   0 455 738

United Kingdom

   0 481 374

United Kingdom

   0 514 949

United Kingdom

   0 519 055

United Kingdom

   0 520 068

United Kingdom

   0 524 264

United Kingdom

   0 560 413

United Kingdom

   0 587 733

United Kingdom

   0 610 975

United Kingdom

   0 664 943

United Kingdom

   0 709 004

United Kingdom

   0 709 005

United Kingdom

   0 709 006

United Kingdom

   0 716 787

United Kingdom

   0 827 647

United States

   4,790,016

United States

   4,914,701

United States

   5 357 594

United States

   5 479 562

United States

   5 633 981

United States

   5,109,417

United States

   5,235,671

United States

   5,274,740

United States

   5,291,557

United States

   5,297,236

United States

   5,394,473

United States

   5,581,653

United States

   5,583,962

United States

   5,623,577

United States

   5,632,003

United States

   5,752,225

United States

   5,890,106

United States

   6,449,368

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   19

 

 

PATENT APPLICATIONS

 

Country

--------------------------------------------------------------------------------

  

Application Number

--------------------------------------------------------------------------------

Canada

   2 142 092

Canada

   2 164 964

Canada

   2 167 527

Canada

   2,103,051

Canada

   2,165,450

Canada

   2,166,551

Canada

   2,221,845

Japan

   1992-504474

Japan

   6-510170

Japan

   7-504717

Japan

   7-508213

Japan

   9-533576

Singapore

   9608277-1

South Korea

   97-708058

 

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   20

 

 

APPENDIX B

 

TABLE OF CONTENTS FOR

PRODUCT DEVELOPMENT KIT—DOLBY DIGITAL CONSUMER DECODER

 

Licensee Information Manuals

 

þ 1. Licensee Information Manual: Dolby Digital Consumer Decoder*

This document presents product specifications and functional requirements for
use of the Dolby Digital technology in different types of products. It also
provides a description of Dolby Digital parameters and information on product
design.

 

þ 2. Licensee Information Manual: General Information*

This manual contains information pertaining to all licensed Dolby technologies,
including technology overviews, product approval procedures, and trademark/logo
use.

 

Responsibilities & Schedules

 

þ 3. Schedule of Qualified Implementors*

This document lists the licensees who are authorized to sell quantities of Dolby
approved implementations. This document is available on Dolby Laboratories’
Licensee Support extranet. If you do not have an account, simply log in to
www.dolbysecure.com and click on “New Account” Specify “Licensing Support” as
the section of the extranet to which you seek access. Then fill in the requested
data fields and submit. Your new account will be approved within three business
days.

 

Documentation

 

þ 4. Digital Audio Compression Standard (AC-3), Errata Sheet*

This document corrects several mistakes/ambiguities that were part of the
original ATSC document A/52.

 

þ 5. Adobe Acrobat Reader Installer for Mac and Windows*

The Adobe Acrobat Reader Installer allows the information on this CD-ROM to be
accessed even if the Adobe Acrobat Reader is not already installed on a
Macintosh or PC-type computer.

 

þ 6. Digital Audio Compression Standard (AC-3)*

ATSC document A/52 is a description of the Dolby Digital (AC-3) algorithm in the
format required by the ATSC (Advanced Television Systems Committee).

 

þ 7. Annex D (Informative) Dolby Digital (AC-3) Alternate Bitstream Syntax*

This Annex to ATSC document A/52 describes an extended bitstream syntax used by
Dolby Digital encoders and decoders, which redefines certain bitstream
information (bsi).

 

¨ 8. Dolby Digital Consumer Broadcast Products Test CD Table of Contents*

This document lists the contents of the Dolby Digital Consumer Broadcast
Products Test CD (v 1.0)

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   21

 

 

Logos

 

þ 9. Dolby Logo Fonts and Character Map

This material includes PC and Mac fonts of Dolby logos used on licensed hardware
and software. The fonts are convenient for placing licensed logos on printed
materials such as manuals, packaging, and marketing literature. ONLY THE LOGO
YOU HAVE BEEN LICENSED TO USE MAY BE USED BY YOU. The enclosed Dolby logo
character map offers easy keyboard reference for Dolby fonts. An .eps
(encapsulated postscript) format is included for high-resolution artwork
production.

 

Testing materials

 

þ 10. Dolby Digital Consumer Decoder AutoTest Test Signals*

This disc contains a set of test signals for testing Dolby Digital products. It
is intended to be used solely with the AutoTest program.

 

þ 11. Dolby Digital AutoTest Installation Software*

This software installs the AutoTest program which enables automated testing of
multiple features of a Dolby Digital product when working with an Audio
Precision system.

 

þ 12. Dolby Digital Consumer Decoder Test Signals*

These test signals are for testing Dolby Digital decoding in DVD playback
systems. Although this disc was produced primarily for testing DVD playback
systems, it can also be used to test other types of Doby Digital decoders.

 

þ 13. Dolby Digital Consumer Decoder Test DVD Manual*

This document contains a title list, with descriptions, for the test signals
included on the Dolby Digital Consumer Decoder Test DVD.

 

þ 14. Multichannel Consumer Decoder Test Procedure*

This procedure provides instructions for performing Dolby Digital testing in
consumer surround decoder products.

 

þ 15. Two-Channel DVD Test Procedure*

This procedure provides instructions for performing Dolby Digital testing in
2-channel DVD players.

 

þ 16. Five-Channel DVD Test Procedure*

This procedure provides instructions for performing Dolby Digital testing in
five-channel DVD players.

 

þ 17. Multichannel Surround Decoder Test Results Form*

This form should be used to collect data during Dolby Digital testing of
consumer surround decoder products.

 

þ 18. Two-Channel DVD Player Test Results Form*

This form should be used to collect data during Dolby Digital testing of
2-channel DVD players.

 

þ 19. Five-Channel DVD Player Test Results Form*

This form should be used to collect data during Dolby Digital testing of
five-channel DVD players.

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   22

 

 

þ 20. Dolby Digital Supplemental Test Signals*

These Dolby Digital test signals are for investigating product performance
during transitions of ACMOD, datarate, dialnorm, and other bitstream parameters.
These signals should be used in addition to the standard Dolby Digital test
signals. For an explanation on expected results, see the Dolby Digital
Supplemental Test DVD Test Procedure manual.

 

þ 21. Dolby Digital Supplemental Test Procedure*

This document describes the test signals contained on the Dolby Digital
Supplemental Test DVD and the expected test results. This document must be used
with the Dolby Digital Supplemental Test DVD.

 

þ 22. Dolby Digital Supplemental Test Results Form*

This form should be used to record the results of the Dolby Digital Supplemental
Tests, which are found on the Dolby Digital Supplemental Test DVD.

 

þ 23. AP Templates for Use with Dolby Digital Consumer Decoder Test DVD v1.5*

These two- and five-channel Audio Precision templates are for use with the Dolby
Digital Consumer Decoder Test DVD version 1.5. Also contains list of included AP
templates and their associated Dolby Digital Consumer Decoder test.

 

¨ 24. Two-Channel Broadcast Products Video Test Files Guide*

This is a guide to the video test files on the Dolby Digital Two-Channel
Consumer Decoder Broadcast Test Kit disk (v2.0).

 

¨ 25. Two-Channel Broadcast Products ATSC Transport Streams*

These ATSC transport streams contain the test signals to verify performance of a
consumer broadcast receiver that contains Dolby Digital decoding.

 

¨ 26. Two-Channel Broadcast Products Dolby Digital Test Files*

These Dolby Digital audio files (*.ac3) are the actual test signals used. They
are provided in order to create transport streams in formats other than the ATSC
streams included with this test kit.streams included with this test kit.

 

¨ 27. Two-Channel Broadcast Products Video Test Files*

These are MPEG2 video files included for multiplexing transport streams into
formats other than the ATSC transport streams that are included in this test
kit.

 

¨ 28. Two-Channel Broadcast Products AP Templates*

Audio Precision APWin templates for use with the Dolby Digital two-channel
Consumer Broadcast Test Kit (v2.0).

 

¨ 29. Dolby Audio/Video Synchronization Transport Stream Files*

These transport streams should be used to test audio/video synchronization of
ATSC receivers.

 

¨ 30. Two-Channel Broadcast Products Dolby Digital Test Signals Guide*

This is a guide to the Dolby Digital test signals on the Dolby Digital
Two-Channel Consumer Decoder Broadcast Test Kit disk (v2.0).

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   23

 

 

¨ 31. Two-Channel Broadcast Products Test Procedure*

This test procedure is intended for use with the test signals and Audio
Precision templates on the Dolby Digital Two-Channel Consumer Broadcast Test Kit
disk.

 

¨ 32. Two-Channel Broadcast Products Test Results Form*

This form should be used to record the results of the Dolby Digital tests for
two-channel broadcast products.

 

¨ 33. Two-Channel Broadcast Products ATSC Transport Streams Guide*

This is a guide to the ATSC transport streams on the Dolby Digital Two-Channel
Consumer Decoder Broadcast Test Kit disk.

 

¨ 34. Two-Channel Broadcast Products Dolby Digital Test Procedure*

This test procedure is intended for use with the test signals and Audio
Precision templates on the Dolby Digital Consumer Boradcast Products Test CD (v
1.0)

 

¨ 35. Two-Channel Broadcast Products Test Results Form*

This form should be used to record the results of the tests contained on the
Dolby Digital Consumer Broadcast Products Test DVD (v1.0).

 

¨ 36. Two-Channel Broadcast Products Audio Precision Templates for Dolby Digital
Tests*

These are test templates for an Audio Precision System Two. They match the tests
described in the Test Procedure and the Test Signals used for testing a
two-channel Dolby Digital decoder contained in a consumer broadcast product.

 

¨ 37. Two-Channel Broadcast Products Dolby Digital Test Signals Description*

This document describes the various test signals used to perform the testing of
the two-channel Dolby Digital decoder contained in consumer broadcast products.

 

¨ 38. Two-Channel Broadcast Products AC-3 Test Files*

These Dolby Digital files are designed to test the performance of the
two-channel Dolby Digital decoder contained in a consumer broadcast product.

 

¨ 39. Multichannel Broadcast Products Dolby Digital Test Procedure*

This procedure contains instructions for testing the multichannel portion of a
consumer broadcast product that performs Dolby Digital decoding.

 

¨ 40. Multichannel Broadcast Products Dolby Digital Test Results Form*

This form is for recording results of the multichannel broadcast product tests
contained on the Dolby Digital Consumer Broadcast Products Test CD (v 1.0)

 

¨ 41. Multichannel Broadcast Products AP Templates for Dolby Digital Tests*

These test templates for an Audio Precision System Two. They match the tests
described in the Test Procedure and the Test Signals used for testing a
multichannel Dolby Digital decoder contained in a consumer broadcast product.

 

¨ 42. Multichannel Broadcast Products Dolby Digital Test Signals Guide*

This document describes the various test signals used to perform the
multichannel testing of the Dolby Digital decoder contained in consumer
broadcast products.

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   24

 

 

¨ 43. Multichannel Broadcast Products AC-3 Test Files*

These Dolby Digital files are designed to test the performance of a multichannel
Dolby Digital decoder contained in a consumer broadcast product.

 

¨ 44. Broadcast Products Pro Logic Test Procedure*

This procedure contains instructions for testing the Pro Logic circuit of a
multichannel consumer broadcast product that performs Dolby Digital decoding.

 

¨ 45. Broadcast Products Pro Logic Test Results*

This form is for recording the results of the tests of the Pro Logic section of
multichannel consumer broadcast products.

 

¨ 46. Broadcast Products AP Templates for Pro Logic Tests*

These are test templates for an Audio Precision System Two. They match the tests
described in the Test Procedure and the Test Signals used for testing the Pro
Logic portion of a multichannel Dolby Digital decoder contained in a consumer
broadcast product.

 

¨ 47. Broadcast Products Pro Logic Test Signals Guide*

This document describes the various test signals used to perform the testing of
the Pro Logic decoding circuitry contained in multichannel consumer broadcast
products.

 

¨ 48. Broadcast Products Pro Logic AC-3 Test Files*

These Dolby Digital files are designed to test the performance of the Pro Logic
circuitry contained in a multichannel consumer broadcast product.

 

¨ 49. Dolby Digital Transport Streams Guide*

This document lists the test signals contained in each ATSC transport stream
(“Mux”). These signals are the two-channel and multichannel tests. The name of
this Word document is “Transport Streams 2 & 6 channel rev 2_1”.

 

¨ 50. Dolby Digital Transport Streams (Pro Logic) Guide*

This document lists the test signals contained in each ATSC transport stream
(“Mux”). These signals are the Pro Logic tests. The name of this Word document
is “Transport Streams prologic rev 2_1”.

 

¨ 51. ATSC Transport Stream Files*

These are the actual ATSC transport stream files used to test consumer broadcast
products.

 

¨ 52. Preliminary DVB Streams*

DVB versions of the version 1.0 ATSC transport streams. Note: these streams are
“preliminary” since we know for a fact that they are not fully DVB compliant.
They work in most cases, but we do not guarantee the results.

 

¨ 53. Preliminary DVB Streams Guide*

This document (readme.txt) describes the test files contained on this disc.

 

* Confidential Information

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   25

 

 

APPENDIX C

 

SCHEDULE OF TRADEMARKS

 

DOLBY DIGITAL

 

1. Trademarks:

 

  a. Dolby Digital

 

  b. [Dolby Logo]

 

2        System Designator, for example:   

audio data reduction system, or

coding system, or

compression system, or

soundtrack, or

other generic terms

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   26

 

 

APPENDIX D

 

Schedule of Notices

 

Dolby Digital

 

Trademark:

 

Except on the exposed main control surface of a Licensed Product, notice will be
given to the public that the Licensed Trademark is a trademark by using the
superscript letters “TM” after the respective trademark, or as appropriate by
use of the trademark registration symbol “®” (the capital letter R enclosed in a
circle) as a superscript after the respective trademark. Reasonable efforts will
be used to ensure that notices of this kind appear in advertising for Licensed
Products at the retail level.

 

Licensor’s ownership of Licensed Trademarks will be indicated, whether use is on
a product or on descriptive, instructional, advertising, or promotional
material, by the most relevant of the following acknowledgments: “‘Dolby’ is a
trademark of Dolby Laboratories”, “The ‘double-D’ symbol is a trademark of Dolby
Laboratories”, or “‘Dolby’ and the ‘double-D’ symbol are trademarks of Dolby
Laboratories”. When space permits these words will be used on an exposed surface
of Licensed Products.

 

Copyright:

 

The following notice is preferred: “This product contains one or more programs
protected under international and U.S. copyright laws as unpublished works. They
are confidential and proprietary to Dolby Laboratories. Their reproduction or
disclosure, in whole or in part, or the production of derivative works therefrom
without the express permission of Dolby Laboratories is prohibited. Copyright
1992-1997 by Dolby Laboratories. All rights reserved.”

 

If space does not permit the notice recited above, an abbreviated notice may be
used. In extreme cases the following may suffice: “Confidential unpublished
work. © 1992-1997 Dolby Laboratories. All rights reserved.”

 

For software-only versions, it shall be sufficient to include the above notice
in the form of an ASCII text string in the heading of all copies in all forms.

 

License Notice:

 

The following notice will be prominently used on all Licensed Products:
“Manufactured under license from Dolby Laboratories.” This notice will also be
used in all instruction and servicing manuals.

 

Patent:

 

Each Licensed Product will, if specified in the Development Kit, be marked in
the form, manner and location specified by Licensor, with one or more patent
numbers of Patents in such countries under which a license is granted under this
Agreement.

 

Implementation Notice:

 

For Implementation Licensees, Licensee will provide the following notice in all
data sheets, applications notes and the like: “Supply of this Implementation of
Dolby technology does not convey a license nor imply a right under any patent,
or any other industrial or intellectual property right of Dolby Laboratories, to
use this Implementation in any finished end-user or ready-to-use final product.
It is hereby notified that a license for such use is required from Dolby
Laboratories.”

 

Notes: If the Licensed Product is a software product then all applicable notices
also need to be a part of an opening screen or in an “about” window of the
software. When the word ‘Dolby’ is used, the letter D must be upper-case. The
word ‘Dolby’ will be used only as an adjective referring to a Licensed Product,
never as a noun or in any other usage which may contribute to a generic meaning.

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   27

 

 

APPENDIX E

 

Schedule of Royalties

 

Dolby Digital CONSUMER DECODER

 

THE ROYALTY RATES BELOW REPRESENT CONSIDERATION OF THE AGGREGATE RELATIVE VALUES
AND EXPIRATION DATES OF THE LICENSED TECHNOLOGY FOR THE CONVENIENCE OF THE
PARTIES. THESE RATES WERE SELECTED TO AVOID THE DIFFICULTY AND EXPENSE OF
ACTUALLY IMPLEMENTING A MORE COMPLEX MATRIX OF MULTIPLE RATES DEPENDANT UPON
EXPIRATION DATES, RELATIVE VALUATIONS AND PRODUCTS.

 

The royalty unit applicable is a “Channel” which means a full frequency range
audio channel. (Eg; a Licensed Product with Dolby Digital stereo decoding is
charged [*] Channels, and a Licensed Product with Dolby Digital multi-channel
([*]) decoding is charged [*] Channels.)

 

A. BASE PROGRAM

 

Number of Channels per Quarter

--------------------------------------------------------------------------------

  

Royalty per Channel

--------------------------------------------------------------------------------

On those from 1 to 10,000

   $ [*]

On those from 10,001 to 50,000

   $ [*]

On those from 50,001 to 250,000

   $ [*]

On those from 250,001 to 1 million

   $ [*]

On those over 1 million

   $ [*]

 

Dolby Digital royalty for [*] Channel Dolby Digital Licensed Products may be
discounted by $[*].

 

If a Licensed Product uses more than [*] audio channel decoding to create only
[*] virtualized output Channels, then the Dolby Digital royalty for using such
multi-channel decoding, is discounted to [*] Channels such that only [*]
additional Channel per Licensed Product applies. (Not applicable if also a
multi-channel Dolby Digital Licensed Product).

 

Dolby Digital royalty may be discounted by $[*] per Channel for Licensed
Products which are Made and Sold or otherwise distributed in a country where
there are no Patents or Patent applications, up to a maximum of three Channels
per Licensed Product.

 

Consumer Price Index – Royalties are also multiplied by a factor which is
determined each year by the change in the U.S. Consumer Cost of Living (COL)
index between December 1993 (the date on which the present royalty system was
introduced) and December of the year prior to the current year. This is to
preserve the parity of the royalty scheme from one year to the next.

 

Royalty statements and payments are to be submitted 30 days after each calendar
quarter ending with the last day of March, June, September, and December.

 

In addition to the above, the following apply:

 

B. CONSUMER ELECTRONICS PROGRAMS

 

CE Device Type

 

The following royalty adjustments for the period outlined, may be applied to the
following consumer electronics device types meeting the descriptions in the
table entitled, “Consumer Electronics Device Type Program” below.

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   28

 

 

C. SOFTWARE PROGRAMS

 

PC Software Royalty — effective 1 JAN 2004 until 31 DEC 2006 (the “PC Term”) for
PC Computing Device types only:

 

During the PC Term, for PC Software Licensed Products, the royalty for Dolby
Digital Consumer Decoder

 

  · in a stereo ([*] Channel) product is $[*],

  · in a multi-channel ([*] Channel) product is $[*], and

  · in a stereo ([*] Channel) product, if more than [*] Channel decoding occurs
to create virtualized output Channels, is $[*].

 

Also, during the PC Term

  · no additional adjustments for the Consumer Cost of Living (COL) index will
be applied to such PC Software Licensed Products,

  · for such PC Software Licensed Products Made and Sold or otherwise
distributed in a country where there are no Patents or Patent applications, the
Dolby Digital Consumer Decoder royalty may be discounted to

 

(i) $[*] for a stereo ([*] Channel) product,

 

(ii) $[*] for a multi-channel ([*] Channel) product, and

 

(iii) $[*] for a stereo ([*] Channel) product if more than [*] Channel decoding
occurs to create virtualized output Channels, and

  · the quantity of such PC Software Channels under this Agreement are not
combinable with non PC Software Channels or those based on any other agreement.

 

Computing Device Type

 

In addition to the above, the following royalty adjustments for the period
outlined, may be applied to the following computing device types meeting the
descriptions in the table entitled, “Computing Device Type Program” below.

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   29

 

 

COMPUTING DEVICE TYPE PROGRAM

 

Computing Device

Types

--------------------------------------------------------------------------------

  

Hardware Parameters

--------------------------------------------------------------------------------

  

Operating System (“OS”)

--------------------------------------------------------------------------------

  

Adjustment

Factor

--------------------------------------------------------------------------------

  

Rate Period

Validity

--------------------------------------------------------------------------------

PC Computing Device

– General Purpose Office Computer

   Multi-functional desktop or notebook personal computer or workstation with
hard disk drive and alphanumeric keyboard designed for use with two hands as the
primary input device, the use of which is intended primarily for the office or
business environment.    Windows NT, Windows 2000, Windows XP Professional,
Macintosh OS 9, Macintosh OS X, Linux.   

PC Software Royalty Program

X 1

   1 JAN 2004 –31 DEC, [*] PC Computing Device –General Purpose Home Computer   
Multi-functional desktop or notebook personal computer or workstation with hard
disk drive and alphanumeric keyboard designed for use with two hands as the
primary input device, the use of which is intended primarily for the home
entertainment environment.    Windows 95 Windows 98, Windows 98 SE, Windows ME,
Windows XP Home, Macintosh OS 9, Macintosh OS X, Linux.    PC Software Royalty
Program X 1    1 JAN 2004 – 31 DEC, [*] PC Computing Device –Entertainment
Computer    General Purpose Home Computer with additional primary input options
like remote control, and intended to provide consumer electronics,
entertainment, or media management functionality, the use of which is intended
primarily for the home entertainment environment   

Windows XP

Media Center Edition,

Windows XP

Home, any analogous Apple or Linux based OS.

   PC Software Royalty Program X 1    1 JAN 2004 – 30 JUN, [*]

PC Computing Device

– Tablet Computer

   Hardware parameters of a General Purpose Home or Entertainment Computer,
designed for use with a pen-like device for primary input, the use of which is
intended primarily for the office or business environment.   

Windows XP

Tablet PC Edition.

   PC Software Royalty Program X 1    1 JAN 2004 – 31 DEC, [*] Hybrid Computing
Device – PC CE type products    Resource-constrained devices that perform
computing tasks such as set-top boxes, PVRs, DVD Recorders, DVD players,
residential gateways, game consoles, media jukeboxes etc., the use of which is
intended primarily for the home entertainment environment.    Windows CE,
Windows NT Embedded, Windows XP Embedded, Linux   

Base Program

X 1

   1 JAN 2004– 31 DEC, [*]

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.



--------------------------------------------------------------------------------

InterVideo, Inc.   30

 

 

Portable Computing Device – Personal

Digital Assistant

   A compact portable handheld computer with hard disk drive or static memory   

Palm OS, Windows Pocket PC 2002, Windows Mobile 2003 Pocket PC,

Linux.

  

Base Program

X1

   1 JAN 2004 – 31 DEC, [*] Portable Computing Device – Mobile Phone    Portable
handheld wireless telephone, which also performs computing tasks.   

Windows Pocket PC Phone Edition 2002, Windows Mobile Pocket PC Phone Edition
2003, Windows Powered Smartphone,

Symbian

  

Base Program

X1

   1 JAN 2004 –31 DEC, [*] Automotive Computing Devices    In-vehicle computing
devices that handle navigation, entertainment, verbal commands, mobile
communication networks and e-commerce    Windows CE for Automotive   

Base Program

X1

   1 JAN 2004 –31 DEC, [*]

 

 

© 2003 Dolby Laboratories Licensing Corporation. Do not copy. All rights
reserved.